Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2020

                                       No. 04-19-00721-CV

                                      Rufina Reyes YANEZ,
                                            Appellant

                                                 v.

                 AMERICAN GENERAL LIFE INSURANCE COMPANY,
                                 Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CVK001146D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
        After we granted a first extension, the reporter’s record was due on January 2, 2020. See
Tex. R. App. P. 35.1. On January 6, 2020, court reporter Ana L. Alcantar filed a notice of late
record and advised this court that Appellant has not paid the fee to prepare the reporter’s record.
We ORDER appellant to provide written proof to this court within 10 days of the date of this
order that (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee, or (2) appellant is entitled to appeal without paying the reporter’s fee.

        If appellant fails to respond within the time provided, appellant must file a brief with this
court within 30 days of the date of this order, and the court will only “consider and decide those
issues or points [raised in appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c). If appellant timely complies with this order, the reporter’s record
will be due 10 days after appellant files written proof showing compliance with this order. See
id. R. 35.3(c) (limiting an extension of time to file the record in a regular appeal to thirty days).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court